204 F.2d 510
PAUL,v.WATERS, Warden.
No. 4623.
United States Court of Appeals Tenth Circuit.
May 23, 1953.

Jess D. Paul, pro se, filed a brief.
Owen J. Watts, Asst. Atty. Gen., of Okl.  (Mac Q. Williamson, Atty. Gen. of Oklahoma, was with him on the brief), for appellee.
Before PHILLIPS, Chief Judge, and BRATTON and HUXMAN, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order denying an application for a writ of habeas corpus.


2
Paul, the petitioner, was charged by an information filed in the District Court of Washington County, Oklahoma, with the offense of murder.  On July 28, 1926, he appeared in open court and entered a plea of guilty to the information and was sentenced to imprisonment for life.


3
As grounds for the writ he set up that he was induced to enter the plea of guilty through threats, intimidation, and coercion of the County Sheriff and state officials.  An application for a writ of habeas corpus predicated on substantially the same grounds was denied by the Criminal Court of Appeals of Oklahoma.  See Ex parte Paul, Okl.Cr.App., 227 P.2d 422.  A petition for certiorari to review that decision was denied by the Supreme Court.  Paul v. Burford, Warden, 341 U.S. 922, 71 S.Ct. 738, 95 L.Ed. 1355.


4
After a full hearing the court below found that the petitioner had failed to establish the facts alleged in his application as grounds for the writ.  The question presented is peculiarly one of fact.  The trial court had the opportunity to observe the witnesses while on the stand and their demeanor while testifying and to judge their credibility.  We cannot say that the finding of the trial court was clearly erroneous.  The order discharging the writ is, therefore, affirmed.